Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to application 16/527,851 filed on 07/31/2019.  Claims 1 – 9 were originally filed in the application.  Claims 1 – 9 remain pending in the application.
QUAYLE ACTION
2.	This application is in condition for allowance except for the following formal matters: 
Specification Objection
ABSTRACT, line 3, change “lower than that” to ––lower than a voltage––.
ABSTRACT, line 5, change “the same” to ––the stepped-down voltage––.
ABSTRACT, line 5, after “controller” delete ––that––.
ABSTRACT, line 8, before “based on” insert ––as a charging method––.
ABSTRACT, line 9, before “controls” delete ––that––.

Claim Objections
Claim 4, line 9, after “constant current” insert [Symbol font/0x2D][Symbol font/0x2D]charging[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 5 – 6, after “the auxiliary battery” delete [Symbol font/0x2D][Symbol font/0x2D]when the periodic charge time arrives[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 6, change “target SOC.” to [Symbol font/0x2D][Symbol font/0x2D]target SOC, when the periodic charge time arrives.[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 24, change “after the constant-current charging method” to [Symbol font/0x2D][Symbol font/0x2D]after operating a charging using the constant current charging method[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 25, before “charging” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 2, before “determining” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
[Symbol font/0x2D][Symbol font/0x2D]the reference cumulative charge current amount determined previously[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 7 – 8, change “the next periodic charge time” to [Symbol font/0x2D][Symbol font/0x2D]a next periodic charge time[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Reasons for Allowance

3.	The following is an examiner's statement of reasons for allowance: 
	Claim 1 – 9 are allowed because the prior or record does not teach or fairly suggest the following subject matter:

A supplementary charging system for an auxiliary battery of an eco-friendly vehicle, the supplementary charging system comprising: a main battery; an auxiliary battery having a voltage lower than a voltage of the main battery;     a low voltage DC-DC converter (LDC) configured to step down the voltage of the main battery and to provide the stepped-down voltage to the auxiliary battery; and a controller configured to: when a periodic charge time of the auxiliary battery arrives, select either a constant voltage charging method or a constant current charging method as a charging method based on an aging state of the auxiliary battery, control the LDC to charge the auxiliary battery with a constant voltage for a predetermined reference time when the constant voltage charging method is selected, control the LDC to charge the auxiliary battery with a constant current for the predetermined time when the constant current charging method is selected, and terminate charging when a cumulative charge current amount provided to the auxiliary battery is greater than or equal to a predetermined reference cumulative charge current amount as recited in independent Claim 1;
A supplementary charging method for an auxiliary battery of an eco-friendly vehicle, the supplementary charging system including a main battery, an auxiliary battery having a voltage lower than a voltage of the main battery, and a low voltage DC-DC converter (LDC) stepping down the voltage of the main battery and providing the stepped-down voltage to the auxiliary battery, the supplementary charging method comprising: when a periodic charge time determining, by a controller, a reference cumulative charge current amount based on a target cumulative charger current amount corresponding to a difference between a state of charge (SOC) of the auxiliary battery and a predetermined target SOC; selecting, by the controller, either a constant voltage charging method or a constant current charging method as a charging method based on an aging state of the auxiliary battery; when the constant voltage charging method is selected, controlling, by the controller, the LDC to charge the auxiliary battery with a constant voltage for a predetermined reference time; when the constant current charging method is selected, controlling, by the controller, the LDC to charge the auxiliary battery with a constant current for the predetermined reference time; and when a cumulative charge current amount provided to the auxiliary battery is greater than or equal to the reference cumulative charge current amount after operating a charging using the constant current charging method, terminating the charging by the controller as recited in independent   Claim 7.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN J LIN whose telephone number is (571)272-1899.  The examiner can normally be reached on 8:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-74837483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 

/SUN J LIN/Acting Patent Examiner, 2851/2800